 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    WILBERTO PADILLA,                                 No. 2:18-cv-2266-TLN-EFB P
11                       Petitioner,
12           v.                                         ORDER
13    JOE LIZZARAGA, et al.,
14                       Respondents.
15

16          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

17   pursuant to 28 U.S.C. § 2254. On October 2, 2018, the court issued findings and

18   recommendations, which recommended dismissal of this action after petitioner failed to either

19   pay the filing fee or submit an application for leave to proceed in forma pauperis. ECF No. 6.

20          Petitioner requests an extension of time to comply with the court’s order. ECF No. 7.

21   Good cause appearing, the court will grant petitioner a 30-day extension of time to either pay the

22   filing fee or seek leave to proceed in forma pauperis.

23          Accordingly, IT IS HEREBY ORDERED that petitioner has 30 days from the date of this

24   order to pay the filing fee or seek leave to proceed in forma pauperis. Should petitioner fail to so

25   comply, the findings and recommendations will be submitted to the district judge for

26   consideration.

27   DATED: October 23, 2018.

28
